                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

    TROY ALAN STILLS, #02058824                        §
                                                       §
    VS.                                                §            CIVIL ACTION NO. 4:18cv416
                                                       §
    DIRECTOR, TDCJ-CID                                 §

                     ORDER ADOPTING REPORT AND RECOMMENDATION
                           AND DENYING DEFAULT JUDGMENT

            The above-entitled and numbered civil action was heretofore referred to United States

    Magistrate Judge Kimberley C. Priest Johnson. The Report and Recommendation of the Magistrate

    Judge, which contains proposed findings of fact and recommendations for the disposition of such

    action, has been presented for consideration, and no objections thereto having been timely filed, the

    court is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts
.
    same as the findings and conclusions of the court.

            It is therefore ORDERED that Petitioner’s Motion Requesting Default/Summary Judgment

    (Dkt. #18) is DENIED.

            SIGNED this 20th day of November, 2018.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE
